      Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 1 of 14



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA,              §
    Plaintiff                          §
                                       §
v.                                     §   CIVIL ACTION NO. 4:20-CV-1351
                                       §
REAL PROPERTY LOCATED                  §
AT 20 IRWIN STREET IN                  §
NEW HYDE PARK, NEW YORK,               §
                                       §
$25,550.00 in U.S. CURRENCY,           §
                                       §
ONE HUNDRED SIXTY-EIGHT                §
THOUSAND THREE HUNDRED                 §
THIRTY-SEVEN (168,337)                 §
ASSORTED GENERIC AND                   §
COUNTERFEIT ELECTRONICS,               §
                                       §
and                                    §
                                       §
EIGHTY-FOUR THOUSAND                   §
THREE HUNDRED FIFTY-FOUR               §
(84,354) LABELS BEARING                §
COUNTERFEIT MARKS                      §
      Defendants in Rem.               §

           VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America files this action for forfeiture in rem and

alleges upon information and belief:



Page 1 of 14
     Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 2 of 14



                                NATURE OF ACTION

      1.       This is a civil action in rem brought by the United States to forfeit and

condemn to the use and benefit of the United States real property located at 20 Irwin

Street in New Hyde Park, New York (the “Defendant Real Property”); $25,550.00

in U.S. currency (the “Defendant Funds”); electronics intended to be used in the

trafficking of counterfeit merchandise (the “Defendant Merchandise”); and labels

bearing counterfeit marks intended to be used in the trafficking of counterfeit

merchandise (the “Defendant Labels”) (collectively the “Defendants In Rem”).

      2.       The Defendants In Rem are subject to forfeiture pursuant to 18 U.S.C.

§ 2323(a), as property the making or trafficking of which is prohibited under 18

U.S.C. § 2320, as property used or intended to be used in any manner or part to

commit or facilitate the commission of violations of 18 U.S.C. § 2320, and/or as

property constituting or derived from proceeds obtained directly or indirectly as a

result of trafficking in counterfeit goods, in violation of 18 U.S.C. § 2320.

                            THE DEFENDANTS IN REM

      3.       The Defendants In Rem consist of the following:

               a.    Real property located at 20 Irwin Street in New Hyde Park, NY,
                     including all improvements, buildings, structures, and
                     appurtenances, more particularly described in Instrument
                     Number 2016-00083028 of the real property records of Nassau
                     County, NY. The record owners of the Defendant Real Property
                     are Tian Xiang Huang and Meifen Lin, husband and wife.



Page 2 of 14
      Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 3 of 14



               b.     Approximately twenty-five thousand five hundred fifty dollars
                      ($25,550.00) in U.S. currency seized from the Defendant Real
                      Property on or about February 20, 2020.

               c.     One thousand one hundred eighty-four (1,184) adapters that are
                      either counterfeit or legally compatible generic adapters,1 seized
                      from the Defendant Real Property on or about February 20, 2020.

               d.     One thousand seven hundred sixteen (1,716) laptop batteries that
                      are either counterfeit or legally compatible generic laptop
                      batteries, seized from the Defendant Real Property on or about
                      February 20, 2020.

               e.     Seven thousand four hundred seventy-eight (7,478) labels
                      bearing assorted counterfeit marks, seized from the Defendant
                      Real Property on or about February 20, 2020.

               f.     Thirty-three thousand sixty-two (33,062) adapters that are either
                      counterfeit or legally compatible generic adapters, seized from
                      127 Albertson Avenue, Albertson NY 11507 on or about
                      February 20, 2020.

               g.     Seventy-four thousand nine hundred twenty-four (74,924) laptop
                      batteries that are either counterfeit or legally compatible generic
                      laptop batteries, seized from 127 Albertson Avenue, Albertson
                      NY 11507 on or about February 20, 2020.

               h.     Seventy-six thousand eight hundred seventy-six (76,876) labels
                      bearing assorted counterfeit marks, seized from 127 Albertson




       1
          As described in more detail herein, the counterfeit trafficking scheme in this case
involved the separate importation of (1) unbranded generic electronics that are legally compatible
with name brands such as Apple, Dell, Hewlett Packard, Lenovo, and others and (2) labels
bearing counterfeit marks. The seizures in this case involve electronics that have counterfeit
labels affixed as well as generics that had not yet been labelled at the time of seizure.

Page 3 of 14
     Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 4 of 14



                     Avenue, Albertson NY 11507 on or about February 20, 2020.

               i.    Thirty-one thousand four hundred forty-five (31,445) legally
                     compatible generic adapters, seized from an international
                     shipping container on or about March 5, 2020.

               j.    Twenty-six thousand six (26,006) legally compatible generic
                     laptop batteries, seized from an international shipping container
                     on or about March 5, 2020.

                           JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345, and over an action for forfeiture under

28 U.S.C. § 1355(a).

       5.      This Court has in rem jurisdiction over the Defendant Property pursuant

to 28 U.S.C. § 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture

occurred in the Southern District of Texas.

       6.      Venue lies in the Southern District of Texas pursuant to 28 U.S.C.

§ 1355(b)(1)(A) and 28 U.S.C. § 1391(b)(2) in that the acts and omissions giving

rise to the forfeiture occurred in this district.

                      STATUTORY BASIS FOR FORFEITURE

       7.      Pursuant to 18 U.S.C. § 2320, it is unlawful to intentionally traffic in

goods and knowingly use a counterfeit mark on or in connection with such goods.

Pursuant to 18 U.S.C. § 2323(a), any property the making or trafficking of which is

prohibited under 18 U.S.C. § 2320, any property used or intended to be used in any

Page 4 of 14
     Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 5 of 14



manner to commit or facilitate the commission of such offense, and any property

constituting or derived from any proceeds obtained directly or indirectly from the

trafficking of counterfeit goods in violation of 18 U.S.C. § 2320 is subject to

forfeiture to the United States.

                                   FACTUAL BASIS

      8.       Besell, Inc. is a New York domestic business corporation registered on

or about October 20, 2015.

      9.       In February 2018, a special agent with the United States Department of

Homeland Security, Homeland Security Investigations (HSI), located in Houston,

Texas, received information from Hewlett Packard that it had conducted controlled

online purchases from Besell of what was purported to be Hewlett Packard

merchandise. Besell fulfilled these purchases using the address of the Defendant

Real Property. Hewlett Packard confirmed that the purported Hewlett Packard

merchandise shipped by Besell was counterfeit.

      Information from Customs and Border Protection

      10.      According to records maintained by Customs and Border Protection

(CBP), Besell has been importing items since at least August 2016.

      11.      According to CBP records, Besell has received shipments at the

following addresses:




Page 5 of 14
     Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 6 of 14



               a.   The Defendant Real Property

               b.   127 Albertson Avenue, Albertson NY 11507 (“127
                    Albertson Avenue”)

               c.   1900 Jericho Turnpike Unit M1031 and M1019, New
                    Hyde Park, NY 11040 (“1900 Jericho Turnpike”)

               d.   Room 1409, 50 Carnation Avenue, Floral Park, NY 11001
                    (“50 Carnation Avenue”)

On these importations, Besell has used the name(s) of an individual(s) listed as

“Jenny BV,” “Jenny,” and “Jenny Meif Lin.”

      12.      According to CBP records, Besell imported items from at least two

known counterfeit suppliers based in China in 2018 and 2019.

      13.      According to CBP records, addresses used by Besell to receive

shipments are also associated with importations described as “Stickers” to

individual(s) listed as “Jenny Meif Lin” and “Alice Lin.”

      14.      On or about May 26, 2017, CBP seized an importation described as

“Stickers” to “Alice Lin” at 1900 Jericho Turnpike. The package was found during

inspection to contain thousands of labels for computer batteries with logos and

names for brands such as Hewlett Packard, Sony, and others. A CBP Import

Specialist deemed the labels counterfeit, as the private companies identified on the

labels do not comingle their products nor do they import labels that are not affixed

to the products they represent. The importation of counterfeit labels is one scheme



Page 6 of 14
    Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 7 of 14



employed by international counterfeiters, whereby fake labels are imported

separately from the goods that the fake labels will be attached to. This method is

deployed as a tactic to avoid detection by CBP and law enforcement.

      Undercover Purchases from Houston, Texas

      15.       Between February 2019 and October 2019, HSI Special Agents in

Houston, Texas, conducted multiple undercover purchases of branded laptop

batteries from Besell. Besell fulfilled these online orders by shipping product to

Houston through the U.S. Postal Service and other delivery methods using return

addresses of the Defendant Real Property, 127 Albertson Avenue, 50 Carnation

Avenue, and 50 Carnation Avenue, New Hyde Park, NY 110402. Names listed on

the shipments included “Alice Lin” and “Jenny Lin.”

      16.       HSI Special Agents completed the first undercover purchase from

Besell on Amazon.com, then moved to direct email communication with Besell for

later undercover purchases. In email communications, terminology associated with

counterfeit electronics such as “AAA quality” was used. Besell also agreed to and

did ship labels separately from product, consistent with the counterfeiting scheme

described above.

      17.       Once HSI Special Agents received batteries and/or labels from Besell



      2
          According to the U.S. Postal Service, this return address is not a valid address.


Page 7 of 14
      Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 8 of 14



in Houston, Texas, they sent photographs of the items to the private companies listed

on the labels. HSI Special Agents received confirmation from Hewlett Packard,

Lenovo, and Underwriters Laboratories (UL)3 that multiple items shipped by Besell

were counterfeit.

       Identification of Meifen Lin, a/k/a “Jenny Lin” and “Alice Lin”

       18.     To complete the undercover purchases from Besell, HSI Special Agents

requested identifying information for a wire transfer. Besell responded by email that

the following information corresponded to its warehouse:

               Country: United States
               Name: Jenny
               Address: 127 Albertson Ave.
               City: Albertson
               State/Province/Region: NY (New York)
               ZIP/Postal Code: 11507-2102
               Phone: 201-899-9996

       19.     The phone number 201-899-9996 was also associated with shipments

received by HSI Special Agents from Besell. A database check querying that

number uncovered Currency Transaction Reports (CTRs) from 2015 and 2016,

documenting large cash withdrawals by an individual identified as Meifen Lin.



       3
         Founded in 1894, UL is one of the oldest certification companies in the United States
and is an industry leader in battery safety testing with over 30 years of experience testing battery
performance. Within the battery industry, UL safety certifications are common. The display of
the UL certification mark on a product is the manufacturer’s representation to the public, with
UL’s permission, that the product meets UL’s specified rigorous product safety and/or
performance standards.

Page 8 of 14
     Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 9 of 14



      20.      Lin, with her spouse Huang Tian Xiang, is the record owner of the

Defendant Real Property. Lin goes by the name “Jenny” and, on information and

belief, also uses the name “Alice” as a pseudonym when transacting business online.

      21.      In January 2020, law enforcement conducted surveillance at the

Defendant Real Property. They observed Lin in the driveway of the Defendant Real

Property. While the door to a detached garage was open, law enforcement observed

pallets of shrink-wrapped boxes inside.

      22.      In January 2020, law enforcement received confirmation that one of the

addresses used by Besell—50 Carnation Avenue—is a storage unit rented to and

being paid for by Lin.

      Execution of Federal Search and Seizure Warrants on February 20, 2020

      23.      On February 20, 2020, law enforcement executed federal search and

seizure warrants at the Defendant Real Property, 127 Albertson Avenue, and 50

Carnation Avenue. The warrants authorized law enforcement to search the locations

for evidence, fruits, and instrumentalities of violations of federal law including 18

U.S.C. § 2320 (Trafficking in Counterfeit Goods).

      24.      During the search of the Defendant Real Property, law enforcement

encountered Meifen Lin. Lin admitted to law enforcement that her only source of

income is the e-commerce sales of electronics.

      25.      During the search of the Defendant Real Property, law enforcement


Page 9 of 14
    Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 10 of 14



seized:

             a.    Approximately two thousand nine hundred (2,900)
                   electronics and seven thousand four hundred seventy-eight
                   (7,478) labels bearing counterfeit marks from the detached
                   garage at the Defendant Real Property. All electronics and
                   labels seized from the Defendant Real Property are
                   included in the Defendant Merchandise and Defendant
                   Labels, detailed above.

             b.    $25,550.00 in U.S. currency, found in the bedroom used
                   by Lin.

      26.    During the search of 127 Albertson Avenue, law enforcement

encountered Xiongwei Chen, who agreed to speak with law enforcement.            Chen

stated that he and his wife both work for the company operating at that location, that

the company has only a few employees, and that the person in charge is Jenny Lin.

He described that part of his job includes replacing labels on electronics imported

from China, a task he had been in the middle of performing when law enforcement

entered the premises.

      27.    During the search of 127 Albertson Avenue, law enforcement seized

approximately one hundred seven thousand nine hundred eighty-six (107,986)

electronics and seventy-six thousand eight hundred seventy-six (76,876) labels

bearing counterfeit marks. All electronics and labels seized from 127 Albertson

Avenue are included above in the Defendant Merchandise and Defendant Labels,

detailed above.


Page 10 of 14
    Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 11 of 14



      28.      Representatives from Hewlett Packard and Underwriters Laboratories

were present during the execution of the federal search and seizure warrants at the

Defendant Real Property and 127 Albertson Avenue and confirmed that all

electronics and/or labels seized bearing marks of their respective companies are

counterfeit.

      Seizure of Inbound International Shipping Container on March 5, 2020

      29.      At the time of the execution of the search warrants on February 20,

2020, HSI special agents were aware of an inbound shipping container in

international waters that was destined for Besell Inc. at 127 Albertson Avenue. At

some point after the execution of the search warrants, but before the shipping

container arrived in the United States, the destination had been altered to an

individual identified as “Xia Chen” at a Staten Island address with a listed contact

email address of ***cxjennifer@yahoo.com***. Although the destination address

and name were changed, CBP records continued to display Besell Inc. as the

ultimate consignee of the shipment.

      30.      On or about March 5, 2020, law enforcement intercepted the shipping

container and seized its contents, approximately fifty-seven thousand four hundred

fifty-one (57,451) legally compatible generic electronics. All electronics seized

from the shipping container on or about March 5, 2020 are included in the

Defendant Merchandise, detailed above.


Page 11 of 14
    Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 12 of 14



                              CLAIM FOR RELIEF

      31.    The Defendants In Rem constitute property the making or trafficking

of which is prohibited under 18 U.S.C. § 2320; property used or intended to be used

in any manner or part to commit or facilitate the commission of violations of 18

U.S.C. § 2320; and/or property derived from proceeds obtained directly or indirectly

as a result of violations of 18 U.S.C. § 2320.

      32.    As a result of the foregoing, the Defendants in Rem are liable to

condemnation and forfeiture to the United States in accordance with the provisions

of 18 U.S.C. § 2323(a).

                 NOTICE TO ANY POTENTIAL CLAIMANTS

      YOU ARE HEREBY NOTIFIED that if you assert an interest in the

Defendant Property which is subject to forfeiture and want to contest the forfeiture,

you must file a verified claim which fulfills the requirements set forth in Rule G of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions. The verified claim must be filed no later than thirty-five (35) days from

the date this Complaint has been sent to you in accordance with Rule G(4)(b); or,

if this Complaint was not sent to you, no later than 60 days after the first day of

publication of notice on an official government forfeiture internet site, in

accordance with Rule G(5)(a)(ii)(B).

      An answer or motion under Rule 12 of the Federal Rules of Civil Procedure


Page 12 of 14
    Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 13 of 14



must be filed no later than twenty-one (21) days after filing the claim. The claim

and answer must be filed with the United States District Clerk for the Southern

District of Texas, and a copy must be served upon the undersigned Assistant United

States Attorney at the address provided in this Complaint.

      The United States will serve notice, along with a copy of the Complaint, on

the property owners and on any other persons who reasonably appear to be potential

claimants.

                             REQUESTED RELIEF

      Wherefore, the United States of America requests that a judgment of

forfeiture be entered against the Defendant Property and in favor of the United

States of America in addition to such costs and other relief to which the United

States may be entitled.

                                      Respectfully submitted,

                                      RYAN K. PATRICK
                                      United States Attorney

                                By:   s/ Stephanie Bauman
                                      Stephanie Bauman
                                      Assistant United States Attorney
                                      State Bar No.: 24055344
                                      Federal Bar No.: 705181
                                      1000 Louisiana, Suite 2300
                                      Houston, TX 77002
                                      (713) 567-9419


Page 13 of 14
Case 4:20-cv-01351 Document 1 Filed on 04/17/20 in TXSD Page 14 of 14
